                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           No. 5:16-CR-224-2H
                            No. 5:18-CV-345-H


                                      )
COURTNEY LAVELLE MEREDITH,            )
     Petitioner,                      )
                                      )                  ORDER
     v.
                                      )
UNITED STATES OF AMERICA,             )
     Respondent.                      )

     This matter was before the court for additional briefing.

[DE #108].      The government filed a motion to extend time to

respond, [DE #112], which this court granted.               [DE #114]. The

court’s order, [DE #114], was mailed to petitioner and returned

undeliverable.     [DE #116].    The government filed a response.       [DE

#115].    In light of petitioner’s pro se status, petitioner may

file a reply to the government’s response, [DE #115], within 21

days of the filing of this order.         The clerk is directed to send

a copy to petitioner of this order as well as the court’s order

granting government’s motion for extension of time to respond, [DE

#114], and the government’s response, [DE #115].

     This 7th day of December 2020.

                              _______________________________________
                              MALCOLM J. HOWARD
                              Senior United States District Judge
At Greenville, NC
#35




         Case 5:16-cr-00224-H Document 117 Filed 12/07/20 Page 1 of 1
